Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On November 27, 2012, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 100 Units of Health Care REIT, Inc. 5.125% Notes due 3/15/2043 – CUSIP # 42217KBB1 (the “Notes”). The Notes were purchased from Deutsche Bank Securities, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Deutsche Bank Securities received a commission of 0.875% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BofA Merrill Lynch BNY Mellon Capital Markets, LLC CIB Credit Agricole Citigroup Comerica Securities Deutsche Bank Securities Fifth Third Securities, Inc. Huntington Investment Company KeyBanc Capital Markets RBC Capital Markets RBS Securities, Inc. UBS Investment Bank Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on February 13-14, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On November 27, 2012, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 100 Units of The Royal Bank of Scotland Group PLC 6.125% Subordinated Tier 2 Notes due 12/15/2022 – CUSIP # 780099CE5 (the “Subordinated Notes”). The Subordinated Notes were purchased from RBS Securities, Inc., a member of the underwriting syndicate offering the Subordinated Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. RBS Securities, Inc. received a commission of 0.400% per Subordinated Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Banca IMI BMO Capital Markets BNY Mellon Capital Markets, LLC CIBC Citigroup Commerzbank Danske Markets Inc. Lloyds Bank Morgan Stanley NabSecurities, LLC Natixis RBC Capital Markets RBS Securities, Inc. Santander TD Securities Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on February 13-14, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On March 19, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 160 Units of Prudential Financial, Inc. 5.20% Fixed-to-Floating Rate Junior Subordinated Notes due 3/15/2044 – CUSIP # 744320AN2 (the “Notes”). The Notes were purchased from Citigroup, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Citigroup received a commission of 1.00% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Drexel Hamilton Goldman, Sachs & Co. HSBC J.P. Morgan KeyBanc Capital Markets Lloyds Securities Loop Capital Markets Ramirez & Co., Inc. RBS Securities, Inc. Siebert Capital Markets The Williams Capital Group, L.P. US Bancorp Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on April 24-25, 2013. These materials include additional information about the terms of the transaction.
